 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TORIANO GERMAINE HUDSON,                          No. 2:20-cv-0483-EFB P
12                       Plaintiff,
13            v.                                        ORDER
14    ROBERT NEUSCHMID,
15                       Defendant.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. In addition to filing an unsigned application for leave to proceed in forma

19   pauperis, he has filed an unsigned complaint. He seeks an extension of time to cure these defects

20   in his filings.

21           Federal courts must engage in a preliminary screening of cases in which prisoners seek

22   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

23   § 1915A(a). Plaintiff is cautioned that the court cannot conduct the required screening of

24   plaintiff’s complaint because plaintiff has not signed it. See ECF No. 1. Similarly, the court

25   cannot rule on plaintiff’s application for leave to proceed in forma pauperis because he has not

26   signed it. Rule 11 of the Federal Rules of Civil Procedure requires that “[e]very pleading, written

27   motion, and other paper . . . be signed by at least one attorney of record in the attorney’s name—

28   or by a party personally if the party is unrepresented.” Fed. R. Civ. P. 11(a). Because plaintiff
                                                       1
 1   did not sign the complaint (ECF No. 1) or his in forma pauperis application, they will be
 2   disregarded. Within thirty days, plaintiff may file a signed complaint and a signed in forma
 3   pauperis application. See Fed. R. Civ. P. 3 (“A civil action is commenced by filing a complaint
 4   with the court.”). Failure to comply with this order may result in an order closing this case.
 5       Accordingly, IT IS HEREBY ORDERED that:
 6       1. Plaintiff’s unsigned complaint and in forma pauperis application (ECF Nos. 1 & 2) are
 7           disregarded.
 8       2. Plaintiff’s request for an extension of time (ECF No. 8) is granted to the extent that
 9           within 30 days from the date of this order, plaintiff may submit a signed complaint and
10           signed in forma pauperis application. Failure to comply with this order may result in
11           dismissal.
12       3. The Clerk of the court is directed to send to plaintiff a new form Application to Proceed
13           In Forma Pauperis by a Prisoner.
14   Dated: April 2, 2020.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
